Exhibit SBR-FORTUNE ASSOCIATES, LLLP Financial Statements and Independent Auditors’ Report December 31, 2007 and 2006 TABLE OF CONTENTS Independent Auditors’ Report 1 Financial Statements Balance Sheets 2 Statements of Income 3 Statements of Changes in Partners’ Equity 4 Statements of Cash Flow 5 Notes to Financial Statements 6-9 GRAVIER & Associates certified public accountants To the Partners of SBR-Fortune Associates, LLLP Miami, Florida We have audited the balance sheets of SBR-Fortune Associates, LLLP, as of December 31, 2007 and 2006, and the related statements of income, changes in partners’ equity, and cash flows from inception to the period ended December 31, 2006 and for the year ended December 31, 2007These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects the financial position of SBR-Fortune Associates, LLLP as of December 31, 2007 and 2006 and the results of its operations and its cash flows for the periods then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Gravier & Associates, LLP Gravier & Associates, LLP CERTIFIED PUBLIC ACCOUNTANTS Coral
